ACCEPTED
                                                                                       03-14-00718-CV
                                                                                               5604830
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   6/9/2015 2:51:12 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK

                              NO. 03-14-00718-CV
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS          AUSTIN, TEXAS
                  FOR   THE THIRD DISTRICT OF TEXAS, 6/9/2015 2:51:12 PM
                                                       JEFFREY D. KYLE
                            AT AUSTIN, TEXAS                 Clerk



   CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD, MICHAEL
     MCCALL, WAYNE KNOX, AND THE CITY OF HEMPSTEAD,

                                                           Plaintiffs/Appellants,
                                       v.
     TEXAS COMMISSION ON ENVIRONMENTAL QUALITY AND
                 PINTAIL LANDFILL, L.L.C.,
                                           Defendants/Appellees.


       On Appeal from the 201st District Court, Travis County, Texas


                APPELLANTS' MOTION TO RECONSIDER
                    DENIAL OF ORAL ARGUMENT


TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Rule of Appellate Procedure 10, Appellants Citizens Against the

Landfill in Hempstead and City of Hempstead file this Motion to Reconsider the

Denial of Oral Argument. Appellants have not received formal notice that oral

argument was denied, however, examination of the Court's webpage indicates that

oral argument was denied on May 11, 2015. As of the time of this filing, the case

has not been set for submission.
                                                   ---,   --




      Pursuant to Texas Rule of Appellate Procedure 39.1 the Court may deny oral

argument if (a) the appeal is frivolous; (b) the dispositive issue has been

authoritatively decided; (c) the facts and legal arguments are adequately presented

in the briefs and record; or (d) the decisional process would not be significantly

aided by oral argument. The only basis Appellees alleged support their request to

deny oral argument fell under subparts (c) and (d). Therefore, Appellants contend

that the Appellees have conceded this appeal is not frivolous, and the issues have

not been authoritatively decided.

      Here, the subject matter of this case is complicated by the applicable

regulatory provisions, and the Court's understanding of the regulatory analysis

would be appreciably aided by oral argument. Oral argument would bring clarity

to the written arguments presented by the briefs, and would assist the Court to

reach the correct result. Further, the briefs present an issue of first impression

concerning interpretation of the applicable regulations of Texas Commission on

Environmental Quality.     Accordingly, Appellants respectfully request that the

Court reconsider its denial of oral argument and grant the Appellants request for

oral argument.
Respectfully submitted,

HANCESCARBOROUGH,LLP
400 W. l 51h Street, Ste. 950
Austin, TX 78701
Telephone: (512) 479-8888
Facsimile: (512) 482-6891




   State Bar No. 17716000
   Michael L. Woodward
   State Bar No. 21979300
   mwoodward@hslawmail.com
   V. Blayre Pena
   State Bar No. 24050372
   bpena@hslawmail.com
   Wesley P. McGuffey
   State Bar No. 24088023
   wmcguffey@hslawmail.com

ATTORNEYS FOR APPELLANTS CITIZENS
AGAINST THE LANDFILL IN HEMPSTEAD,
MICHAEL MCCALL, AND WAYNE KNOX
KELLY HART & HALLMAN LLP
301 Congress Avenue, Suite 2000
Austin, Texas 78701
Telephone: (512) 495-6400
Facsimile: (512) 495-6401


By:~~~
  Monica M. JaCCTus
  State Bar No. 24007433
  Monica.Jacobs@kellyhart.com
  Diana L. Nichols
  State Bar No. 00784682
  Diana.Nichols@kellyhart.com

ATTORNEYS FOR THE CITY OF
HEMPSTEAD
                      CERTIFICATE OF CONFERENCE

      I hereby certify that the filing party conferred, or made a reasonable effort to

confer, with all other parties about the merits of the motion and whether those

parties oppose the motion.      Appellees TCEQ and Pintail Landfill, LLC are

opposed.
                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of Appellants' Brief was served on the following

counsel of record on June 9, 2015, via certified mail, return receipt requested,

and/or the electronic filing system:

      Nancy Elizabeth Olinger
      Nancy. 0 linger@texasattorneygeneral.gov
      Cynthia Woelk
      Cynthia. Woelk@texasattomeygeneral.gov
      Daniel C. Wiseman
      Daniel.Wiseman@texasattorneygeneral.gov
      OFFICE OF THE ATTORNEY GENERAL OF TEXAS
      Environmental Protection Division (MC-066)
      P.O. Box 12548
      Austin, TX 78711-2548
      ATTORNEYS FOR TCEQ

      Brent W. Ryan
      bryan@msmtx.com
      Paul R. Tough
      ptough@msmtx.com
      MCELROY, SULLIVAN, MILLER, WEBER & OLMSTEAD, LLP
      P.O. Box 12127
      Austin, TX 78711
      ATTORNEYS FOR THE PINTAIL LANDFILL, LLC

      Michael S. Truesdale
      mike@truesdalelaw.com
      LAW OFFICE OF MICHAEL S. TRUESDALE, PLLC
      801 West Avenue, Suite 201
      Austin, TX 78701
      ATTORNEYS FOR THE PINTAIL LANDFILL, LLC